85447: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34382: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85447


Short Caption:EDWARDS (CARL) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - 11-CR-1515Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCarl Dean Edwards
					In Proper Person
				


Real Party in InterestThe State of NevadaChristopher R. Arabia
							(Nye County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Kirk Vitto
							(Nye County District Attorney)
						


RespondentThe Fifth Judicial District Court of the State of Nevada, in and for the County of Nye





+
						Due Items
					


Due DateStatusDue ItemDue From


11/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/03/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


10/03/2022Petition/WritFiled Proper Person Petition for Writ of Certiorari. (SC)22-31161




10/03/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 14 days. (SC)22-31163




11/02/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS. (SC)22-34382





Combined Case View